Exhibit 10.29
 
[tatumlogo.gif]

 
Interim Services Agreement
 
September 1, 2009
 
Robert Noble. CEO
Envision Solar International, Inc.
'1225 Executive Square Suite 1000.
La Jolla, CA 92037
 
Dear Bob:
 
Tatum, LLC ("Tatum," "we," "us" or "our") is pleased that Envision Solar
International. Inc. ("Company," "you" or "your") has selected us to provide you
with outsourced interim services. The services (the "Services") and tees will be
more particularly described on the Schedule attached hereto and will be provided
by the individual resource (the "Tatum Resource") identified on such Schedule.
Schedules for additional Tatum Resources may he added from time to time upon the
mutual written agreement of the parties. In addition, upon the request of the
Company and the execution of an additional Schedule to this agreement, Tatum
will provide search Services to the Company.
 
Engagement The Tatum Resource will be one of Tatum's employees or members, and
we will be solely responsible for determining the conditions, terms and payment
of compensation and benefits for the Tatum Resource. You will be solely
responsible for providing the Tatum Resource day-to-day guidance. supervision.
direction, assistance and other information necessary for the successful and
timely completion of the Services. Tatum will have no oversight, control, or
authority over the Tatum Resource with respect to the Services. The Company
acknowledges that it is solely responsible for the sufficiency of the Services
for its purposes. The Company will designate a management-level individual to be
responsible for overseeing the Services, and the Tatum Resource will report
directly to such individual with respect to the provision of the Services.
Unless the Tatum Resource is acting as an executive officer of the Company and
is authorized by the Company to make such decision, the Company will not permit
or require the Tatum Resource to be the ultimate decision making authority for
any material decision relating to your business, including, without limitation,
any proposed merger, acquisition, recapitalization, financial strategy or
restructuring.
 
Fees and Expenses. You will pay us the tees set forth on the applicable
Schedule. In addition to our standard professional service fees. we will charge
an administrative fee equal to 5% of our professional Service fees, which covers
ancillary administrative costs such as technology, communication, and supplies.
In addition, you will reimburse Tatum directly for all pre-approved travel and
out-of-pocket expenses incurred in connection with this agreement (including any
Schedules).
 
Payment Terms. Payments to Tatum should be made within 30 days of receipt of
invoice by electronic transfer in accordance with the instructions set forth
below or such alternative instructions as provided by us from time to time. Any
amounts not paid when due may be subject to a periodic service charge equal to
the lesser of 1.5% per month and the maximum amount allowed under applicable
law, until such amounts arc paid in full. including assessed service charges. In
lieu of terminating this agreement, we may suspend the provision of any Services
if amounts owed are not paid in accordance with the terms of this agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Bank Name and Address: Silicon Valley Bank, 3003 Tasman Drive, Santa Clara, CA
95054
Beneficiary: Tatum. LLC
Beneficiary Account Number: 3300599791
ABA Transit/Routing Number: 121140399 Please reference Company name in the body
of the payment.
 
Effective Date and Termination_ This agreement will he effective as of the
earlier of (0 the date Tatum begins providing Services to the Company, and (ii)
the date of the last signature to this agreement as indicated on the signature
page. In the event that a party commits a breach of this agreement (including
any Schedule) and fails to cure the same within 10 days following delivery by
the non-breaching party of written notice specifying the nature of the breach.
the non-breaching party may terminate this agreement or the applicable Schedule
effective upon written notice of such termination. The termination rights set
forth in this Section are in addition to and not in lieu of the termination
rights set forth in each of the Schedules.
 
Hiring the Tatum Resource Outside of a Tatum Agreement. The parties recognize
and agree that Tatum is responsible for introducing the Tatum Resources to the
Company. Therefore, if at any time during the time frame in which a Tatum
Resource is providing Services to the Company and for a period of 12-months
thereafter, other than in connection with this agreement or another Tatum
agreement, the Company or any of its subsidiaries or affiliates employs such
Tatum Resource, or engages such Tatum Resource as an independent contractor, the
Company will pay Tatum a placement fee in an amount equal to 50% of Tatum's
Annualized Fees (as defined below) The amount will be due and payable to Tatum
upon written demand to the Company. "Annualized Fees" means the equivalent of
what Tatum would receive under this agreement for such Tatum Resource on a
full-time annual basis plus the maximum amount of any bonus for which Tatum was
eligible with respect to the then -current bonus year for the Tatum Resource.
You will have the opportunity to make the Tatum Resource a permanent_ full -time
member of the Company at any time during the term of this Schedule by entering
into another form of Tatum agreement, the terms of which will be negotiated at
such time.
 
Warranties and Disclaimers. We disclaim all representations and warranties,
whether express. implied or statutory, including, but not limited to any
warranties of quality, performance, merchantability, or fitness of use or
purpose. Without limiting the foregoing, we make no representation or warranty
with respect to the Tatum Resource or the Services provided hereunder, and we
will not be responsible for any action taken by you in following or declining to
follow any of the Tatum Resource's advice or recommendations. The Services
provided by Tatum and the Tatum Resource hereunder are for the sole benefit of
the Company and not any unnamed third parties. The Services will not constitute
an audit, review. opinion, or compilation, or any other type of financial
statement reporting or attestation engagement that is subject to the rules of
the AICPA or other similar state or national professional bodies or laws and
will not result in an opinion or any form of assurance on internal controls.
 
Limitation of Liability; Indemnity.
 
(a) Tatum's liability in any and all categories and for any and all causes
arising under this agreement, whether based in contract, tort, negligence,
strict liability or otherwise, will. in the aggregate, not exceed the actual
fees paid by you to us over the previous two months' of the agreement with
respect to the Tatum Resource from whom the liability arises. In no event will
we be liable for incidental, consequential, punitive, indirect or special
damages, including, without limitation, interruption or loss of business, profit
or goodwill. As a condition for recovery of any liability, you must assert any
claim against us within three months after discovery or 60 days after the
termination or expiration of the applicable Schedule under which the liability
arises, whichever is earlier
 
(b) You agree to indemnify us and the Tatum Resource to the full extent
permitted by law for any losses, costs, damages, and expenses (including
reasonable attorneys' fees), as they are incurred, in connection with any cause
of action, suit, or other proceeding arising in connection with the Tatum
Resource's services to you.
 
 
 
 

--------------------------------------------------------------------------------

 
 

Insurance. To the extent the Company has directors' and officers' liability
insurance in effect, the Company will provide such insurance coverage for any
Tatum Resource serving as an officer or executive of the Company under this
agreement at no additional cost to the Tatum Resource, along with written
evidence to Tatum or the Tatum Resource that the Tatum Resource is covered by
such insurance. Furthermore, the Company will maintain such insurance coverage
with respect to occurrences arising during the term of this agreement for at
least three years following the termination or expiration of the applicable
Schedule or will purchase a directors' and officers' extended reporting period
or "tail" policy to cover the Tatum Resource for such three year period.
 
Governing and Witness Fees.
 
(a) This agreement will be governed by and construed in accordance with the laws
of the State of California. without regard to conflicts of laws provisions.
 
(b) If the parties are unable to resolve any dispute arising out of or in
connection with this agreement, the parties agree and stipulate that any such
disputes will be settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association ("AAA").
The arbitration will be conducted in the San Diego, California office of the AAA
by a single arbitrator selected by the parties according to the rules of the
AAA, and the decision of the arbitrator will be final and binding on both
parties. In the event that the parties fail to agree on the selection of the
arbitrator within 30 days after either party's request for arbitration under
this Section. the arbitrator will be chosen by the AAA. The arbitrator may in
his or her discretion order documentary discovery but will not allow depositions
without a showing of compelling need. The arbitrator will render his or her
decision within 90 days after the call for arbitration. Judgment on the award of
the arbitrator may be entered in and enforced by any court of competent
jurisdiction. The arbitrator will have no authority to award damages in excess
nr in contravention of this agreement and may not amend or disregard any
provision of this agreement, including this section. Notwithstanding the
foregoing, either party may seek appropriate injunctive relief from any court of
competent jurisdiction, and Tatum may pursue payment of any unpaid amounts due
under this agreement through any court of competent jurisdiction.
 
(c) In the event any member or employee of Tatum (including, without limitation.
any Tatum Resource) is requested or authorized by you or is required by
government regulation, subpoena or other legal process to produce documents or
appear as witnesses in connection with any action, suit or other proceeding
initiated by a third party against you or by you against a third party. you
will, so long as Tatum is not a party to the proceeding in which the information
is sought, reimburse Tatum for its member's or employee's professional time
(based on customary rates) and expenses, as well as the fees and expenses of its
counsel, incurred in responding to such requests. This provision is in addition
to and not in lieu of any indemnification obligations the Company may have under
this agreement.
 
Miscellaneous.
 
(a) This agreement together with all Schedules constitutes the entire agreement
between the parties with regard to the subject matter hereof and supersedes any
and all agreements, whether oral or written. between the parties with respect to
its subject matter. No amendment or modification to this agreement will be valid
unless in writing and signed by both parties.
 
(b) If any portion of this agreement is found to be invalid or unenforceable,
such provision will be deemed severable from the remainder of this agreement and
will not cause the invalidity or unenforceability of the remainder of this
agreement, except to the extent that the severed provision deprives either party
of a substantial portion of its bargain.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c)Neither party will be deemed to have waived any rights or remedies accruing
under this agreement unless such waiver is in writing and signed by the party
electing to waive the right or remedy. The waiver by any party of a breach or
violation of any provision of this agreement will not operate or be construed as
a waiver of any subsequent breach of such provision or any other provision of
this agreement.
 
(d) Neither party will be liable for any delay or failure to perform under this
agreement
 
(other than with respect to payment obligations) to the extent such delay or
failure is a result of an act of God, war, earthquake, civil disobedience. court
order, labor dispute, or other cause beyond such party's reasonable control.
 
(e) You may not assign your rights or obligations under this agreement without
the express
 
written consent of Tatum. Nothing in this agreement will confer any rights upon
any person or entity other than the parties hereto and their respective
successors and permitted assigns and the Tatum Resources.
 
(f) The expiration or termination of this agreement or any Schedule will not
destroy or
 
diminish the binding force and effect of any of the provisions of this agreement
or any Schedule that expressly, or by reasonable implication, come into or
continue in effect on or after such expiration or termination, including,
without limitation, provisions relating to payment of fees and expenses
(including witness fees and expenses and liquidated damage fees), governing law,
arbitration, limitation of liability and indemnity.
 
(g) You agree to reimburse Tatum for all costs and expenses incurred by Tatum in
enforcing
 
collection of any monies due under this agreement. including, without
limitation, reasonable attorneys' fees. court costs and arbitration fees.
 
(h) You agree to allow us to use the Company's logo and name on Tatum's website
and other
 
marketing materials for the sole purpose of identifying the Company as a client
of Tatum. Tatum will not use the Company's logo or name in any press release or
general circulation advertisement without the Company's prior written consent.
 
We appreciate the opportunity to serve you and believe this agreement accurately
reflects our mutual understanding of the terms upon which the Services will be
provided. We would be pleased to discuss this agreement with you at your
convenience. If the foregoing is in accordance with your understanding, please
sign a copy of this agreement and return it to my attention.




Sincerely,
 
Tatum, LLC
 
/s/  Mark Neilson
Mark Neilson
 
Managing Partner - San Diego
 
Accepted and Agreed:
 
Envision Solar International, Inc.
 
By:  Robert Noble         
Name:  Robert Noble        
Title:  CEO              
Date:  9/1/09             
 






 
 

--------------------------------------------------------------------------------

 
 
[tatumlogo.gif]
Schedule to Interim Services Agreement
 
This Schedule is entered into in connection with that certain Interim Services
Agreement. dated
September 1, 2009 (the "Agreement"), by and between Tatum, LLC ("Tatum," "we,"
"us" or "our") and Envision Solar International. Inc. ("Company." "you" or
"your") and will be governed by the terms and conditions of the Agreement.
 
Tatum Resource Name: Howard Smith
 
Position: Part-time: Chief Financial Officer & Executive Vice President Company
Supervisor: Robert Noble, CEO
 
Start Date: September 2, 2009
 
End Date: Estimated to be December 31, 2009 but may be modified as mutually
agreed.
 
Replacement: If you are dissatisfied with the Services provided by the Tatum
Resource(s). we will immediately remove the Tatum Resource(s) and endeavor to
furnish a replacement as soon as reasonably practical. We do not guarantee that
we will be able to find a suitable replacement.
 
Termination: Either party may terminate this Schedule at any time for any reason
upon notice to the other party; provided, however. the parties will endeavor to
provide as much notice as possible prior to termination. preferably two weeks.
 
Fees: You will pay Tatum 520,000 per month for the Tatum Resource. prorated for
billing periods less than one month. Tatum Resource will work from the Company's
offices for at least three days per week and be accessible remotely for the
balance of each week by phone and email.
 
Payroll taxes and employee benefits: You will not be responsible for payroll
taxes or employee benefits since the Tatum Resource will not be an employee of
the Company.
 
Expenses: You will directly reimburse Tatum Resource for reasonable and
customary business expenses, including parking related expenses, as submitted
and pi e-approved by you.
 
Billings: Tatum will bill monthly for Services in arrears of the provision of
such Services as follows payable within 30 days of invoice date:
 
· 25% of fees billed will be payable in cash;
 
· 75% of fees billed will be payable in qualified employee stock options;
 
  °   
a Share calculation: Amount of fees deferred divided by Fair Market Value per
share, at the time of services equals the number of shares. Option calculation:
Number of shares calculated above times two equals the number of stock options
to be issued with a Fair Market Value above strike price.

 
· Within 15 days of execution of agreement: $2,500 (applied of cash portion of
fees)


 
 

--------------------------------------------------------------------------------

 
 
[tatumlogo.gif]
 
Permanent Engagement: You will have the opportunity to make the Tatum Resource a
permanent, full-time member of the Company at any time during the term of this
Schedule by entering into another form of Tatum agreement, the terms of which
will be negotiated at such time.
 
In the event of a conflict between the terms and conditions of this Schedule and
the Agreement, the terms and conditions of the Agreement will control.
 
 
 
 
Tatum, LLC
 
Envision Solar International, Inc.
     
By:  /s/  Mark C. Neilson
 
/s/  Robert Noble
Name:  Mark C. Neilson
 
Name:  Robert Noble
Title:  managing Partner-San Diego
 
CEO
Date: 9-1-09
 
Date: 9-1-09

 